         Case 2:20-cv-01557-AC Document 3 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                      No. 2:20-cv-1557 AC P
12                       Petitioner,
13           v.                                         ORDER
14    GAVIN NEWSOME,
15                       Respondent.
16

17          Andre Wells, a state prisoner at Mule Creek State Prison, has filed a document styled as a

18   letter and partially entitled “Emergency Habeas Corpus, My Life is in Jeopardy from CDCR and

19   Conspirators Mental Health Staff & Inmates.” ECF No. 1. No other pleadings have been filed.

20          To commence a habeas corpus action, a petitioner must file a petition for writ of habeas

21   corpus as required by Rule 3 of the Rules Governing Section 2254 Cases, and must either pay the

22   required filing fee or submit an application requesting leave to proceed in forma pauperis. See 28

23   U.S.C. §§ 1914(a), 1915(a). Petitioner will be provided an opportunity to file a habeas petition

24   and to submit the appropriate filing fee ($5.00) or an application requesting leave to proceed in

25   forma pauperis.

26          Meanwhile the undersigned will request that a member of the Office of the California

27   Attorney General specially appear in this action to investigate and respond to petitioner’s

28   concerns that his life is currently in jeopardy. See ECF No. 1.
                                                       1
           Case 2:20-cv-01557-AC Document 3 Filed 08/06/20 Page 2 of 2

 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Petitioner’s letter, ECF No. 1, is duly noted;
 3           2. Petitioner is granted thirty (30) days after service of this order to file a petition that
 4   complies with the requirements of the Rules Governing Section 2254 Cases, the Federal Rules of
 5   Civil Procedure, and the Local Rules of Practice; the petition must bear the docket number
 6   assigned this case. Petitioner shall also submit, within thirty (30) days, an application to proceed
 7   in forma pauperis or the filing fee in the amount of $5.00. Petitioner’s failure to comply with this
 8   order will result in a recommendation that this matter be dismissed;
 9           3. The Clerk of the Court is directed to send to petitioner the court’s form for filing a
10   petition for writ of habeas corpus, and a blank application to proceed in forma pauperis by a
11   prisoner; and
12           4. The Clerk of the Court is directed to serve a copy of this order and plaintiff’s August 4,
13   2020 letter on Supervising Deputy Attorney General Monica Anderson; within fourteen days after
14   the filing date of this order, Deputy Attorney General Anderson or her designee shall file and
15   serve a response to plaintiff’s safety concerns as set forth in his August 4, 2020 letter (ECF No.
16   1).
17   DATED: August 5, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                          2
